DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 115-147 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 115-124) in the reply filed on 6/25/2021 is acknowledged.  However, after further consideration, all of the claims hereby are rejoined and fully examined for patentability. Because all claims have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US07/01950, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Said prior-filed application does not provide support for the particular zinc salt, zinc carnosine.  However, the prior-filed application, 11/881,176 does provide support for the particular zinc salt, zinc carnosine.  Accordingly, the instant application is afforded an effective filing date of 7/26/2007.

Information Disclosure Statement
The IDS field 9/15/2020 has been considered.  A signed copy is enclosed herewith.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 133 is objected to because of the following informalities:  “gastroesophageal reflux disease, (GERD)” at line 3 of the claim has a minor typographical error.  It is suggested that the limitation is replaced with “gastroesophageal reflux disease (GERD)”.  
Claim 143 is objected to because of the following informalities:  “H+, K~ -ATPase” at line 2 of the claim has a minor typographical error.  It is suggested that the limitation is replaced with “H+, K+ -ATPase”.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 129, 139 and 142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 129 recites the limitation "said zinc salt" in line 1 of the claim.  Claim 129 depends from claim 125.  Claim 125 does not include said limitation, however the zinc salt, zinc carnosine is recited.  Thus, there is insufficient antecedent basis for this limitation in the claim.  It is suggested that “said zinc salt” is replaced with “said zinc carnosine”.
Claim 139 recites the limitation "said zinc salt(s)" in line 1 of the claim.  Claim 139 depends from claim 133.  Claim 133 does not include said limitation, however the zinc salt, zinc carnosine is recited.  Thus, there is insufficient antecedent basis for this limitation in the claim.  It is suggested that “said zinc salt(s)” is replaced with “said zinc carnosine”.
Claim 142 contains the trademark/trade name PREVPAC®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a combination of the active agents, lansoprazole, amoxicillin, and clarithromycin and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 115, 117, 119, 121, 123, 125-127, 129 and 130, 133, 135 and 139 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”).

Regarding instant claims 115, 117, 121 and 123, Okuno teaches a method of treating peptic/gastric ulcers comprising orally administering to a human patient a composition comprising at least one crude drug powder or extract selected from the group consisting of Coptis, Astragalus, and Chinpi, and an alkali metal hydrogen carbonate (pg. 7, 1st and 7th para.).  Okuno also teaches said composition can further include at least one selected from a histamine H2 receptor antagonist, a proton pump inhibitor, a gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, and an anticoagulant drug (pg. 7, 8th para.).  Okuno further teaches the particular gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, polaprezinc (zinc carnosine) (pg. 7, 13th para.).  Thus, Okuno discloses that zinc carnosine was known at the time for its gastric mucosa-protective properties and effectiveness in treating peptic ulcers.  While Okuno does not exemplify a particular embodiment comprising polaprezinc, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include polaprezinc with a reasonable expectation of success because Okuno teaches that polaprezinc is a suitable drug for the treatment for peptic ulcers.  
Okuno is silent to increasing the pH of the gastric juices in the stomach to at least about 3.0 (about 3.5) within a period of no greater than about one hour (about 30 min) after administration of said composition (instant claims 115 and 117).

Both references are drawn to treating peptic ulcers, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the composition of Okuno and the composition of Yuyuan with a reasonable expectation of success.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (MPEP 2144.06). A skilled artisan would have been motivated to do so because Okuno and Yuyuan both teach administering two different compositions for the same purpose, that is, treating peptic ulcers and it is prima facie obvious to “combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.  It is noted that the administration of omeprazole provides the additional feature of increasing intragastric pH, as discussed above, and thus meets the limitation, “A method of increasing the pH of the gastric juices of the stomach of a human patient in need of a rapid increase in stomach pH” wherein said pH of said gastric juices in the stomach to at least about 3.0 (about 3.5) within a period of no greater than about one hour (about 30 min) after administration.
claim 119, Yuyuan further teaches increasing the intragastric pH to above 6 in about 30 min ± 26 min (Table 2).  The references are silent to the particular limitation “wherein said pH of said gastric juices in said patient increase to at least 4.0 within a period no greater than about 20 minutes after administration”.  The pH of above 6 taught by Yuyuan reads on the claimed range of “at least 4.0”.  The time of about 30 min ± 26 min taught by Yuyuan overlaps with the claimed range of “no greater than about 20 minutes”.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to include the range of “no greater than about 20 minutes” with a reasonable expectation of success because the range taught by the prior art overlaps with the claimed range.  

Instant claim 125 and its dependents are drawn to a method of reducing the likelihood of an ulcer developing in a human patient at risk for an ulcer because of elevated acid release in the stomach of said patient by rapidly increasing pH of the gastric juices of the stomach in said patient in response to said acid release comprising orally administering to said patient at risk an effective amount of a composition increases the pH of gastric juices in the stomach of said patient to at least about 3.0 within a period no greater than about one hour after administration of said composition.
Regarding instant claims 125, 126, 129 and 130, Okuno teaches a method of treating peptic/gastric ulcers comprising orally administering to a human patient a composition comprising at least one crude drug powder or extract selected from the group consisting of Coptis, Astragalus, and Chinpi, and an alkali metal hydrogen carbonate (pg. 7, 1st and 7th para.).  th para.).  Okuno further teaches the particular gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, polaprezinc (zinc carnosine) (pg. 7, 13th para.).  Thus, Okuno discloses that zinc carnosine was known at the time for its gastric mucosa-protective properties and effectiveness in treating peptic ulcers.  While Okuno does not exemplify a particular embodiment comprising polaprezinc, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include polaprezinc with a reasonable expectation of success because Okuno teaches that polaprezinc is a suitable drug for the treatment for peptic ulcers.
Okuno is silent to increasing the pH of the gastric juices in the stomach to at least about 3.0 (about 3.5) within a period of no greater than about one hour (about 30 min) after administration of said composition (instant claims 125 and 126).
  Yuyuan teaches that increasing intragastric pH controls peptic ulcer bleeding (abstract; pg. 148, right col.).  Yuyuan also teaches that the optimal intragastric pH is above 6.4 to promote homeostasis of bleeding peptic ulcer, prevent rebleeding and decrease the emergency surgery rate (pg. 153; left col., last para.).  Yuyuan further teaches administering omeprazole (a proton pump inhibitor) to a human patient to rapidly increase intragastric pH to about 6.0 in about 30 min to treat peptic ulcer bleeding and prevent reoccurrence (pg. 150, right col., last para.; pg. 153; left col., last para.).
Both references are drawn to treating peptic ulcers, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the composition of Okuno and the composition of Yuyuan with a reasonable expectation of success.   prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (MPEP 2144.06). A skilled artisan would have been motivated to do so because Okuno and Yuyuan both teach administering two different compositions for the same purpose, that is, treating peptic ulcers and it is prima facie obvious to “combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.  It is noted that the administration of omeprazole provides the additional feature of increasing intragastric pH to about 6 in about 30 minutes and preventing rebleeding, as discussed above, and thus meets the limitation, “A method of reducing the likelihood of an ulcer developing in a human patient at risk for an ulcer because of elevated acid release in the stomach”.
Regarding instant claim 127, Yuyuan further teaches increasing the intragastric pH to above 6 in about 30 min ± 26 min (Table 2).  The references are silent to the particular limitation “wherein said pH of said gastric juices in said patient increase to at least 4.0 within a period no greater than about 20 minutes after administration”.  The pH of above 6 taught by Yuyuan reads on the claimed range of “at least 4.0”.  The time of about 30 min ± 26 min taught by Yuyuan overlaps with the claimed range of “no greater than about 20 minutes”.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to include the range of “no greater than about 20 minutes” with a reasonable expectation of success because the range taught by the prior art overlaps with the claimed range.  

Instant claim 133 and its dependents are drawn to a method of treating a human patient in need for a disease state or condition in which elevated release of acid in the stomach of said patient occurs selected from the group consisting of gastroesophageal reflux disease (GERD), non-erosive reflux disease (NERD), Zollinger-Ellison syndrome (ZE syndrome), ulcer disease and gastric cancer comprising orally administering to said patient an effective amount of a composition to rapidly increase pH of the gastric juices of the stomach in said patient in response to said release of acid consisting essentially of zinc carnosine, wherein the administration of  said zinc carnosine increases the pH of gastric juices in the stomach of said patient to at least about 3.0 within a period no greater than about one hour after administration in response to said composition.
Regarding instant claims 133, 135 and 139, Okuno teaches a method of treating peptic/gastric ulcers comprising orally administering to a human patient a composition comprising at least one crude drug powder or extract selected from the group consisting of Coptis, Astragalus, and Chinpi, and an alkali metal hydrogen carbonate (pg. 7, 1st and 7th para.).  Okuno also teaches said composition can further include at least one selected from a histamine H2 receptor antagonist, a proton pump inhibitor, a gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, and an anticoagulant drug (pg. 7, 8th para.).  Okuno further teaches the particular gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, polaprezinc (zinc carnosine) (pg. 7, 13th para.).  Thus, Okuno discloses that zinc carnosine was known at the time for its gastric mucosa-protective properties and effectiveness in treating peptic ulcers.  While Okuno does not exemplify a particular embodiment comprising polaprezinc, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to 
Okuno is silent to increasing the pH of the gastric juices in the stomach to at least about 3.0 (about 3.5) within a period of no greater than about one hour (about 30 min) after administration of said composition (instant claims 133 and 139).
  Yuyuan teaches that increasing intragastric pH controls peptic ulcer bleeding (abstract; pg. 148, right col.).  Yuyuan also teaches that the optimal intragastric pH is above 6.4 to promote homeostasis of bleeding peptic ulcer, prevent rebleeding and decrease the emergency surgery rate (pg. 153; left col., last para.).  Yuyuan further teaches administering omeprazole to a human patient to rapidly increase intragastric pH to about 6.0 in about 30 min to treat peptic ulcer bleeding and prevent reoccurrence (pg. 150, right col., last para.; pg. 153; left col., last para.).
Both references are drawn to treating peptic ulcers, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the composition of Okuno and the composition of Yuyuan with a reasonable expectation of success.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (MPEP 2144.06). A skilled artisan would have been motivated to do so because Okuno and Yuyuan both teach administering two different compositions for the same purpose, that is, treating peptic ulcers and it is prima facie obvious to “combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.  It is noted that the administration of omeprazole provides the additional feature of increasing intragastric 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition utilized in the method differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

It is noted of the use of “consisting essentially of” language in the claims.  MPEP 2111.03 states, “The transitional phrase ‘consisting essentially of limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention’” and “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of will be construed as equivalent to ‘comprising’”. Accordingly, such language does not exclude additional, unrecited elements or method steps.
	Thus, the combined teachings of Okuno and Yuyuan render the instant claims prima facie obvious.

Claims 116, 118, 120, 122, 124, 128, 131, 132, 134, 136, 140 and 141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”), as applied to claims 115, 119, 125 and 133 above, and further in view of Petrus (USPN 6,930,099 B2, Aug. 16, 2005, hereafter as “Petrus”).
The invention is described above.
Okuno and Yuyuan teach the elements discussed above including the limitations of claims 118, 122, 124, 131 and 136.
Okuno and Yuyuan are silent to administering an additional zinc salt selected from the group consisting of zinc acetate, zinc chloride, zinc lactate, zinc picolinate and zinc tartrate (instant claims 116, 120, 128, 132 and 134).
Petrus teaches in a preferred form of the invention, the composition uses a zinc salt in a dosage range of 10 to 60 mg per day in divided doses (col. 8, lines 3-6). Zinc salts are selected from a group consisting of, but not limited to: zinc sulfate, zinc chloride, zinc acetate, zinc phenol sulfonate, zinc borate, zinc bromide, zinc nitrate, zinc glycerophosphate, zinc benzoate, zinc carbonate, zinc citrate, zinc hexafluorosilicate, zinc diacetate trihydrate, zinc oxide, zinc peroxide, zinc salicylate, zinc silicate, zinc stannate, zinc tannate, zinc titanate, zine tetrafluoroborate, zinc gluconate, and zinc glycinate (col. 8, lines 6-13). Petrus also teaches orally administering a zinc compound to reduce inflammation, prevent gastric ulceration, prevent toxic side effects of NSAIDs, and treat and prevent endothelial dysfunction" (column 8, lines 14-20).
prima facie obvious to one of ordinary skill in the art at the time of the invention to include an additional zinc compound such as zinc chloride or zinc acetate in the invention of Okuno/Yuyuan as suggested by Petrus with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because combining different compositions useful for the same purpose, that is, treating/preventing gastric ulcers, to form a new composition for the very same purpose is prima facie obvious (MPEP 2144.06).
Regarding instant claim 140, Okuno teaches that the composition can further include at least one selected from a histamine H2 receptor antagonist, a proton pump inhibitor, a gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, and an anticoagulant drug (pg. 7, 8th para.).  Okuno further teaches the particular histamine H2 receptor antagonists, cimetidine, ranitidine, famotidine and nizatidine (pg. 7, 10th para.).  While Okuno does not exemplify a particular embodiment comprising the combination of zinc carnosine and a histamine H2 receptor antagonist such as those named above, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include said combination with a reasonable expectation of success because Okuno teaches that said active agents are suitable for the treatment for peptic ulcers.  
Regarding instant claim 141, Okuno teaches that the composition can further include at least one selected from a histamine H2 receptor antagonist, a proton pump inhibitor, a gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, and an anticoagulant drug (pg. 7, 8th para.).  Okuno further teaches the particular anticoagulant drug, bismuth subsalicylate (pg. 7, 14th para.).  While Okuno does not exemplify a particular embodiment comprising the combination of zinc carnosine and bismuth subsalicylate, it would have been prima facie obvious to one of 
Thus, the combined teachings of Okuno, Yuyuan and Petrus render the instant claims prima facie obvious.

Claims 133, 135, 137 and 139 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”) and further in view of Kuipers et al. (“The efficacy and safety of long-term omeprazole treatment for gastroesophageal reflux disease”, Gastroenterology, 2000, 118: 795-798; hereafter as “Kuipers”).
The invention is described above.
Okuno and Yuyuan teach the elements discussed above including the limitations of claims 133, 135 and 139.
Okuno and Yuyuan are silent to the particular disease sate or condition is GERD (instant claims 133 and 137).
Kuipers teaches that omeprazole is a known therapeutic agent for the treatment of GERD (pg. 797, left col., last para.).
The references all drawn to treating gastric disorders, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to include 
Thus, the combined teachings of Okuno, Yuyuan and Kuipers render the instant claims prima facie obvious.

Claims 134, 136 and 138 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”) further in view of Kuipers et al. (“The efficacy and safety of long-term omeprazole treatment for gastroesophageal reflux disease”, Gastroenterology, 2000, 118: 795-798; hereafter as “Kuipers”), as applied to claim 133 above, and further in view of Petrus (USPN 6,930,099 B2, Aug. 16, 2005, hereafter as “Petrus”).
The invention is described above.
Okuno, Yuyuan and Kuipers teach the elements discussed above including the limitations of claims 136 and 138.
claim 134).
Petrus teaches in a preferred form of the invention, the composition uses a zinc salt in a dosage range of 10 to 60 mg per day in divided doses (col. 8, lines 3-6). Zinc salts are selected from a group consisting of, but not limited to: zinc sulfate, zinc chloride, zinc acetate, zinc phenol sulfonate, zinc borate, zinc bromide, zinc nitrate, zinc glycerophosphate, zinc benzoate, zinc carbonate, zinc citrate, zinc hexafluorosilicate, zinc diacetate trihydrate, zinc oxide, zinc peroxide, zinc salicylate, zinc silicate, zinc stannate, zinc tannate, zinc titanate, zine tetrafluoroborate, zinc gluconate, and zinc glycinate (col. 8, lines 6-13). Petrus also teaches orally administering a zinc compound to reduce inflammation, prevent gastric ulceration, prevent toxic side effects of NSAIDs, and treat and prevent endothelial dysfunction" (column 8, lines 14-20).
All of the references are drawn to treating gastric disorders, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include an additional zinc compound such as zinc chloride or zinc acetate in the invention of Okuno/Yuyuan/Kuipers as suggested by Petrus with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because combining different compositions useful for the same purpose, that is, treating gastric disorders such as gastric ulcers or GERD, to form a new composition for the very same purpose is prima facie obvious (MPEP 2144.06).
Thus, the combined teachings of Okuno, Yuyuan. Kuipers and Petrus render the instant claims prima facie obvious.

Claim 142 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”) further in view of Petrus (USPN 6,930,099 B2, Aug. 16, 2005, hereafter as “Petrus”), as applied to claim 136 above, and further in view of Tsang et al. (US 2006/0003350 Al, Jan. 5, 2006, hereafter as “Tsang’”.
The invention is described above.
Okuno, Yuyuan and Petrus teach the elements discussed above.
Okuno, Yuyuan and Petrus are silent to PREVPAC® (lansoprazole, amoxicillin and clarithromycin).
Tsang teaches treating various gastric disorders including gastric ulcers by administering PREVPAC® ([0120]).
MPEP 2144.06 states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the composition of Okuno/Yuyuan/Petrus and the composition of Tsang in order to arrive at the claimed invention with a reasonable expectation of success because all of the references are drawn to the same purpose, that is, the treatment of gastric ulcers.
prima facie obvious.

Claims 143, 145 and 146 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”) and further in view of Gregory et al. (EP 0161816 A2, Nov. 21, 1985, hereafter as “Gregory”).
The instant invention is drawn to a method of inhibiting vacuolar H+ -ATPase, H+, K+ -ATPase or both H+ -ATPase and H+, K+ -ATPase in the stomach of a human patient in need in which elevated release of acid in the stomach of said patient occurs comprising administering to said patient an effective amount of a composition consisting essentially of zinc carnosine to rapidly increase pH of the gastric juices of the stomach in said patient in response to said release of acid, wherein the administration of said composition increases the pH of gastric juices in the stomach of said patient to at least about 3.0 within a period no greater than about one hour after administration of said composition.
Okuno teaches a method of treating peptic/gastric ulcers comprising orally administering to a human patient a composition comprising at least one crude drug powder or extract selected from the group consisting of Coptis, Astragalus, and Chinpi, and an alkali metal hydrogen carbonate (pg. 7, 1st and 7th para.).  Okuno also teaches said composition can further include at least one selected from a histamine H2 receptor antagonist, a proton pump inhibitor, a gastric th para.).  Okuno further teaches the particular gastric mucosa-protective gastritis/peptic ulcer therapeutic drug, polaprezinc (zinc carnosine) (pg. 7, 13th para.).  Thus, Okuno discloses that zinc carnosine was known at the time for its gastric mucosa-protective properties and effectiveness in treating peptic ulcers.  While Okuno does not exemplify a particular embodiment comprising polaprezinc, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include polaprezinc with a reasonable expectation of success because Okuno teaches that polaprezinc is a suitable drug for the treatment for peptic ulcers.  
Okuno is silent to increasing the pH of the gastric juices in the stomach to at least about 3.0 (or about 3.5) within a period of no greater than about one hour (or about 30 minutes) after administration of said composition.
  Yuyuan teaches that increasing intragastric pH controls peptic ulcer bleeding (abstract; pg. 148, right col.).  Yuyuan also teaches that the optimal intragastric pH is above 6.4 to promote homeostasis of bleeding peptic ulcer, prevent rebleeding and decrease the emergency surgery rate (pg. 153; left col., last para.).  Yuyuan further teaches administering omeprazole to a human patient to rapidly increase intragastric pH to about 6.0 in about 30 min to treat peptic ulcer bleeding and prevent reoccurrence (pg. 150, right col., last para.; pg. 153; left col., last para.). 
Both references are drawn to treating peptic ulcers, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the composition of Okuno and the composition of Yuyuan with a reasonable expectation of success.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very prima facie obvious to “combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.  
It is noted that the administration of omeprazole provides the additional feature of increasing intragastric pH to about 6 within about 30 minutes, as discussed above, and thus the administration of zinc carnosine and omeprazole in combination would necessarily increase the pH of gastric juices in the stomach of said patient to at least 3.0 within a period no greater than about one hour after administration”.
Okuno and Yuyuan is silent to inhibiting vacuolar H+ -ATPase, H+, K+ -ATPase or both H+ -ATPase and H+, K+ -ATPase in the stomach of a human patient in need.
Gregory teaches compositions for the treatment of gastric disorders such as gastric ulcers (abstract).  Gregory also teaches that omeprazole is known to inhibit H+/K+ ATPase (pg. 6, lines 16-17).
All of the references are drawn to treating gastric disorders such as gastric ulcers, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to include inhibiting H+/K+ ATPase in the stomach of a patient in the invention of Okuno/Yuyuan as suggested by Gregory with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the formulation of Okuno/Yuyuan contains omeprazole and said omeprazole is also effective in inhibiting H+/K+ ATPase.  Thus, one of ordinary skill in the art would have reasonably expected the formulation of 
It is noted of the use of “consisting essentially of” language in the claims.  MPEP 2111.03 states, “The transitional phrase ‘consisting essentially of limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention’” and “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of will be construed as equivalent to ‘comprising’”. Accordingly, such language does not exclude additional, unrecited elements or method steps.
Thus, the combined teachings of Okuno, Yuyuan and Gregory render the instant claims prima facie obvious.

Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuno et al. (JP 2002 370995 A, machine translation, Dec. 24, 2002, hereafter as “Okuno”) in view of Yuyuan et al. (“Mechanism and Control of Gastric Mucosal Injury and Bleeding: Effect of intragastric pH on control of peptic ulcer bleeding”, Journal of Gastroenterology and Hepatology, 2000, 15, pp. 148-154; hereafter as “Yuyuan”) further in view of Gregory et al. (EP 0161816 A2, Nov. 21, 1985, hereafter as “Gregory”), as applied to claim 143 above, and further in view of Petrus (USPN 6,930,099 B2, Aug. 16, 2005, hereafter as “Petrus”).
The invention is described above.
Okuno, Yuyuan and Gregory teach the elements discussed above.

Petrus teaches in a preferred form of the invention, the composition uses a zinc salt in a dosage range of 10 to 60 mg per day in divided doses (col. 8, lines 3-6). Zinc salts are selected from a group consisting of, but not limited to: zinc sulfate, zinc chloride, zinc acetate, zinc phenol sulfonate, zinc borate, zinc bromide, zinc nitrate, zinc glycerophosphate, zinc benzoate, zinc carbonate, zinc citrate, zinc hexafluorosilicate, zinc diacetate trihydrate, zinc oxide, zinc peroxide, zinc salicylate, zinc silicate, zinc stannate, zinc tannate, zinc titanate, zine tetrafluoroborate, zinc gluconate, and zinc glycinate (col. 8, lines 6-13). Petrus also teaches orally administering a zinc compound to reduce inflammation, prevent gastric ulceration, prevent toxic side effects of NSAIDs, and treat and prevent endothelial dysfunction" (column 8, lines 14-20).
All of the references are drawn to treating gastric disorders such as gastric ulcers, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include an additional zinc compound such as zinc chloride or zinc acetate in the invention of Okuno/Yuyuan/Gregory as suggested by Petrus with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because combining different compositions useful for the same purpose, that is, treating/preventing gastric ulcers, to form a new composition for the very same purpose is prima facie obvious (MPEP 2144.06).
Thus, the combined teachings of Okuno, Yuyuan, Gregory and Petrus render the instant claim prima facie obvious.

Allowable Subject Matter
Claim 147 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
All claims have been rejected or objected to; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617